
	
		IIB
		113th CONGRESS2d Session
		H. R. 930
		IN THE SENATE OF THE UNITED STATES
		April 29, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize the Secretary of the Interior to conduct a special resource study of the archeological
			 site and surrounding land of the New Philadelphia town site in the State
			 of Illinois, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the New Philadelphia, Illinois, Study Act.
		2.FindingsCongress finds that—
			(1)Frank McWorter, an enslaved man, bought his freedom and the freedom of 15 family members by mining
			 for crude niter in Kentucky caves and processing the mined material into
			 saltpeter;
			(2)New Philadelphia, founded in 1836 by Frank McWorter, was the first town planned and legally
			 registered by a free African-American before the Civil War;
			(3)the first railroad constructed in the area of New Philadelphia bypassed New Philadelphia, which led
			 to the decline of New Philadelphia; and
			(4)the New Philadelphia site—
				(A)is a registered National Historic Landmark;
				(B)is covered by farmland; and
				(C)does not contain any original buildings of the town or the McWorter farm and home that are visible
			 above ground.
				3.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the Secretary of the Interior.
			(2)Study AreaThe term Study Area means the New Philadelphia archeological site and the surrounding land in the State of Illinois.
			4.Special resource study
			(a)StudyThe Secretary shall conduct a special resource study of the Study Area.
			(b)ContentsIn conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the national significance of the Study Area;
				(2)determine the suitability and feasibility of designating the Study Area as a unit of the National
			 Park System;
				(3)consider other alternatives for preservation, protection, and interpretation of the Study Area by—
					(A)Federal, State, or local governmental entities; or
					(B)private and nonprofit organizations;
					(4)consult with—
					(A)interested Federal, State, or local governmental entities;
					(B)private and nonprofit organizations; or
					(C)any other interested individuals;
					(5)identify cost estimates for any Federal acquisition, development, interpretation, operation, and
			 maintenance associated with the alternatives considered under paragraph
			 (3);
				(6)determine the effect of the designation of the Study Area as a unit of the National Park System on—
					(A)existing commercial and recreational activities, including but not limited to hunting, fishing,
			 recreational shooting, and on the authorization, construction, operation,
			 maintenance or improvement of energy production and transmission
			 infrastructure; and
					(B)the effect of the authority of State and local governments to manage those activities; and
					(7)identify any authorities, including condemnation, that will compel or permit the Secretary to
			 influence or participate in local land use decisions (such as zoning) or
			 place restrictions on nonfederal land if the Study Area is designated a
			 unit of the National Park System.
				(c)Applicable lawThe study required under subsection (a) shall be conducted in accordance with section 8 of Public
			 Law 91–383 (16 U.S.C. 1a–5).
			(d)ReportNot later than 3 years after the date on which funds are first made available for the study under
			 subsection (a), the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
				(1)the results of the study; and
				(2)any conclusions and recommendations of the Secretary.
				Passed the House of Representatives April 28, 2014.Karen L. Haas,Clerk
